Opinión disidente del
Juez Asociado Señor Corrada Del Río.
Este Tribunal resuelve mediante sentencia que el es-tado crítico de salud que aquejó al representante legal del demandante constituyó justa causa para incumplir con el requisito de notificación al tribunal de instancia de copia del recurso de apelación presentado ante el Tribunal de Circuito de Apelaciones dentro de las cuarenta y ocho (48) horas siguientes a su presentación. Disentimos de tal dic-*567tamen por entender que las razones aducidas por el abo-gado del demandante sobre enfermedad, error y confusión no son suficientes para acreditar que hubo justa causa para la omisión incurrida. Veamos.
I
El 16 de septiembre de 1999, los recurridos (apelados ante el Tribunal de Circuito de Apelaciones) solicitaron la desestimación del recurso de apelación presentado por la parte recurrente (apelante ante el Tribunal de Circuito de Apelaciones) por, entre otras razones, no haber certificado que notificó dicho escrito al Tribunal de Primera Instancia dentro de las cuarenta y ocho (48) horas de su presentación ante el foro apelativo, conforme a la Regla 14(B) de su Re-glamento, 4 L.P.R.A. Ap. XXII-A. A raíz de ello, el foro a quo le requirió al demandante certificar dicha notificación. Así, pues, el recurrente presentó moción en cumplimiento de orden para señalar que “por un error involuntario” no notificó al tribunal de instancia dentro del término estable-cido por ley. Indicó, además, que dicho error se debió a que el abogado del demandante “se encontraba seriamente en-fermo” y, aun cuando impartió las instrucciones para dicha presentación, por error o confusión, ésta no se realizó hasta el 15 de octubre de 1999.(1)
Así las cosas, el tribunal apelativo desestimó la apela-ción por no haber justificado el recurrente su incumpli-miento con el requisito de notificación establecido en la Re-gla 14(B) del Reglamento del Tribunal del Circuito de Apelaciones, supra. Inconforme, el recurrente viene ante nos mediante certiorari aduciendo, entre otros asuntos, que el Tribunal de Circuito de Apelaciones incidió al deter-minar que el estado crítico de salud del abogado del de-mandante no constituye causa justificada para la omisión incurrida.
*568HH HH
La Regla 14(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, es clara al imponerle a todo ape-lante el deber de notificar copia del escrito de apelación al Tribunal de Primera Instancia. Dicha norma lee como si-gue:
De presentarse el recurso de apelación en la Secretaría del Tribunal de Circuito de Apelaciones, la parte apelante deberá notificar copia del escrito de apelación, debidamente sellada con la fecha y hora de presentación, a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la senten-cia apelada, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación. El término aquí dis-puesto será de cumplimiento estricto. 4 L.P.R.A. Ap. XXII-A, R. 14(B).
Esta norma reglamentaria se estableció para implantar lo dispuesto en el inciso (b) de la Regla 53.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, la cual dispone que
[e]l recurso de apelación se formalizará presentando el escrito de apelación en la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, o en la secretaría del Tribunal de Circuito de Apelaciones. De presentarse el recurso de apelación en la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, el apelante deberá notificar a la secretaría del Tribunal de Circuito de Apelaciones, dentro de las cuarenta y ocho (48) horas siguientes a la presen-tación del escrito de apelación, el número reglamentario de co-pias del escrito, debidamente selladas por la secretaría de la sede del Tribunal de Primera Instancia con la fecha y horas de presentación. De presentarse en la secretaría del Tribunal de Circuito de Apelaciones, el apelante deberá notificar copia del escrito de apelación, debidamente sellada con la fecha y hora de presentación, a la secretaría de la sede del Tribunal de Primera Instancia que dictó la sentencia apelada, dentro de las cuarenta y ocho (48) horas siguientes a la presentación del escrito de apelación.
Innumerables veces hemos resuelto que las normas so-bre perfeccionamiento de los recursos apelativos deben ob-*569servarse rigurosamente. Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 659 (1987). En Arriaga v. F.S.E., supra, pág. 130, también acla-ramos que dicha norma es extensiva al Reglamento del Tribunal de Circuito de Apelaciones. Además, distinguimos un requisito de cumplimiento estricto de uno jurisdiccio-nal, particularmente en cuanto a sus efectos. (2)
Sobre el particular allí añadimos que “cuando un tér-mino es de cumplimiento estricto, su observancia tardía ‘es permisible de existir y demostrarse a cabalidad una justa causa’’ para no cumplir rigurosamente con el término en cuestión”. (Énfasis en el original.) Arriaga v. F.S.E., supra, pág. 131. De igual forma, reiterando a Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1998), sostuvimos que el Tribunal de Circuito de Apelaciones no goza de dis-creción automática para prorrogar los términos de cumpli-miento estricto. No obstante, tiene discreción para exten-derlos cuando la parte que lo solicite demuestre justa causa para la dilación. De lo contrario, carece de discreción para tales fines.
Resumiendo, las dos (2) condiciones que dan lugar a que los tribunales puedan eximir a una parte del requisito de observar fielmente un término de cumplimiento estricto son: (1) que en efecto exista justa causa para la dilación; (2) que la parte interesada acredite de manera adecuada la justa causa aludida. Arriaga v. F.S.E., supra.
• Cabe indicar que, en Arriaga v. F.S.E., supra, se suscitó una controversia muy similar a la del caso de autos. En dicho caso, el Fondo del Seguro del Estado incumplió con el término establecido en el Reglamento del Tribunal de Cir-cuito de Apelaciones para notificar al tribunal recurrido con copia del recurso de certiorari. Así las cosas, intentó justificar su omisión alegando que su incumplimiento fue “involuntario”; que “no se debió a falta de interés” —(énfa-sis suplido) Id., pág. 132 — ; que no hubo “menosprecio al *570proceso”', que ahora “existe un firme propósito de enmienda” —(énfasis suplido) íd. — .
En dicha ocasión resolvimos que tales alegaciones no constituyeron justa causa. Allí aclaramos que no basta con alegar vaguedades, excusas o planteamientos estereotipa-dos para cumplir con el requisito de justa causa. Es menes-ter proveer explicaciones concretas y particulares, debida-mente fundamentadas, para poner al tribunal en condiciones de concluir que la dilación ocurrió razonable-mente, por circunstancias especiales.(3)
En el presente caso, parecido a lo ocurrido en Arriaga v. F.S.E., supra, las razones ofrecidas por el abogado del re-currente no son suficientes para acreditar que hubo causa justificada para la omisión incurrida. Además, según se desprende del expediente, el representante legal del recu-rrente —a la fecha de la presentación de la apelación ante el Tribunal de Circuito de Apelaciones— compartía la ofi-cina con otros dos (2) abogados, a quienes pudo haber re-currido para la tramitación de la apelación. Tampoco acom-pañó —ni ante el tribunal apelativo ni ante nos— evidencia alguna que acredite la alegada enfermedad.
Por los fundamentos antes esbozados, disentimos de la opinión mayoritaria de este Tribunal. En cambio, resolve-ríamos que el Tribunal de Circuito de Apelaciones actuó correctamente al desestimar el recurso de apelación de la parte recurrente. Advertimos que es lamentable que este Tribunal sea tan laxo en la aplicación de un requisito de cumplimiento estricto, abriendo la puerta a que se aplique en unos casos y en otros no, mientras el foro apelativo in-termedio ha querido aplicar la norma con el respeto que se merece.

 Véase, Exhibit C de la “Oposición a que se expida recurso de certiorari:


 Véase, además, Loperena Irizarry v. E.L.A., 106 D.P.R. 357, 359-360 (1977).


 Veánse, además: Figueroa v. Del Rosario, 147 D.P.R. 121 (1998); Zayas v. Royal Ins. Co. of P.R., Inc., 146 D.P.R. 694 (1998); Pueblo v. Pérez Suárez, 146 D.P.R. 665 (1998).